ON REHEARING
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, BILLY HOWARD EZELL, and JAMES T. GENOVESE, Judges.
THIBODEAUX, Chief Judge.
hBoth parties apply to this court for rehearing. We grant rehearing to Ms. Heidi Mahl Galland for the sole purpose of clarifying our previous judgment which reversed the judgment of the trial court. It is ordered that, effective immediately, the parties shall have eo-domiciliary status and shall share physical custody on a week-by-week (7/7) basis. At the start of the 2013-2014 school year, Colin and Cadence Gal-land shall be enrolled in Nachman Elementary in Alexandria, Louisiana.1
REVERSED AND RENDERED.

. If Cadence does not meet the minimum age requirement to attend Nachman Elementary for the 2013-2014 school term, she shall be enrolled in her prior school, Calvary Daycare, in Alexandria, Louisiana.